Title: From George Washington to Brigadier General William Smallwood, 28 March 1778
From: Washington, George
To: Smallwood, William



Dear Sir
Head Quarters Valley Forge 28th March 1778

I was yesterday favd with yours without a date, inclosing the proceedings of a Court Martial held upon Colo. Hall of Maryland. Inclosed you have Copy of my opinion which is published in the General Orders of this day.
I am informed that there still remains a considerable quantity of Hay between Chester and Wilmington upon the River side, particularly at one John Smiths near Marcus Hook. I would have you send an Officer immediately along the Shore to let the owners of the Hay know, that it must be removed some distance back from the Water without loss of time, otherwise we shall be obliged to burn it to prevent its falling into

the Hands of the Enemy. You must allow a few days for the removal, and at the expiration of that time, what cannot be got off must be burned and Certificates, of the Quantity destroyed, given to the owners.
I have recd advice that four Regiments had embarked at New York, and that the Transports had fallen down to the Hook. It also appears by accounts from Rhode Island as if they were about to evacuate that place. I therefore desire you to keep a good look out for these Vessels, for I am fully of opinion that they are bound for Philada. If any Vessels come in, endeavour to discover whether they have any troops on Board.
I thought you had eight peices of Cannon at Wilmington. I would nevertheless have you send two peices with the Waggons belonging to them to Camp. Keep the best Horses with those that remain, that you may move rapidly upon occasion. If General Howe draws his force together, we must unite ours. I would therefore have you hold every thing in readiness to move at a moments warning, and I would recommend it to you and your Officers to remove any useless and heavy Baggage immediately. I would not have you hold up an Idea, that we have thoughts of leaving Wilmington, I would rather hint the contrary, and that I only disincumbered myself of my useless Baggage and Stores to act with more vigor.
As our Commissioners meet those from General Howe on Tuesday next, I hope the depositions wrote for will not be delayed beyond that time. I shall be glad to have Major Stewarts deposition, relative to his treatment while a prisoner, taken, and sent up as soon as possible. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. The opinion shall be in my next.

